*487Colony of Rhode Island Curia Admiralitatis At a Court held at Newport in the Colony of Rhode Island on the 12th Day of September 1748.
The Claim of Jn° Tillinghast was read in Court.
The Claimants conceeded that the Informant was the original proprieter of said Vessel. After several Debates on both sides in respect to the above Claim.
The Court was adjourned untill Nine o clock in the morning
and opened accordingly
It was conceeded to in Court by all Parties concern’d that his Honour the Judge should take the whole Case under consideration Together with the objection the Informants made to H. Terrasson’s Claim and after sundry arguments by their advocates on both sides The Court was adjourned untill further notice.
[Admiralty Papers, VI, 117]
At a Court of Vice Admiralty held at Newport In the Colony of Rhode Island on Monday the Twelfth of September A. D: 1748. Present the Honble Chambers Russell Esqr Judge The Court being opend. The Libel was read. Viz4 and Monition also the Claim of h: Terasson Viz4 An objection was made by the Informants to the above Claim, he being an Alien Enemy. Accordingly the Court was adjourned untill Three o Clock P. M and opened accordingly. The Claim of Jn° Tillinghast was read in Court Viz4 The Claimants conceeded in Court that the Informant was the original proprietor of said Vessel. After several Debates on both sides in respect to the above Claim. The Court was adjourned untill Nine o Clock in the morning. And opened accordingly It was conceeded to in Court by all Parties concerned that his Honour the Judge should take the whole Case under consideration Together with the objection the Informants made to H. Terrasson’s Claim. And after sundry arguments by their Advocates on both sides The Court was adjourned untill further Notice On Wensday the 30th of November A: D. 1748 The HonbIe Peter Bours’ EsqT Deputation was read in Court. After which the Court was opened. And Decree on the Libel vs Snow True Briton was read in Court Viz4 And Appraisers was agreed on by the Parties The Decree on Honoré Tarassons Claim was read in Court. Viz4 From which Decree Honoré Terasson (in behalf of himself his Owners and Company) appealed to the Right Honble The Lords Comissioners appointed or reappointed for receiving hearing and determining appeals in causes of Prizes, wob was granted by his Honr the Dep. Judge he or they complying wtb the Act of Parliament in that case made and provided After wch the Court was adjourned untill further notice.
At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island on Thursday the Second of February A. D. 1748 Present the Honble Peter Bours Esqr D: Judge.
*488The Court being opened. The Judge made a motion that Mr Rae should nominate the Gentlemen who were to be his security for the Snow True Briton and her Cargo. The Gentlemen proposed by Mr Rae were Mr John Channing and Mr Walter Chaloner which Gentlemen were approved of by the Court and all parties Interested. Accordingly the Court was adjourned untill Ten o Clock in the morning, And opened and accordingly and a Bond to John Tillinghast being executed was delivered in Court. Viz4 And one Bond to Andrew Bohannan, Robert Rae and Alexander Sterling being executed was likewise delivered in Court — Viz4 Also one other Bond to Honnore Terrasson was executed in Court. Viz4 William Alexander now Com4 of the Snow True Briton, being duly Sworn was asked by the Court who were the owners of the Snow True Briton, Answered that he verily beleives M4 Robert Rae, Andrew Beaucannen and Alex4 Sterling are the present owners of the Snow True Briton. Robert Dunsmore mar4 belonging to the Snow True Briton, being Duly Sworn, declares that he beleives Mr Robert Rae, and Alex4 Sterling, and And44 Bucannen are at present the owners of the Snow True Briton.
And a Copy of the Register being produced by M4 Rae bearing date the 8411 Dec4 1746, At New Hamshire it appears at that time that Rob: Rae, Andrew Bucannan with John Rae were then the owners of the Snow True Briton.
M4 John Rae prayed that the Court should deliver him possession of the Snow True Briton and her Cargo, which was accordingly ordered by his Honour the Judge.
accordingly the Court was adjourned untill further notice.
[Admiralty Papers, VI, 117]
Having further considered the within Libel, as also the Pleas of the within named John Tillinghast: And as it appears to me, that the Capture of the said Snow True Briton by Jean Lartisque and others, Subjects of the French Kings, was after the Cessation of Arms (between our Sovereign Lord the King, and the said French King), had taken place, where said Capture was made. I am therefore of opinion, that the said John Tillinghast, and others owners, of the Privateer Defiance are not Intitled to the moiety of the value of the said Snow True Briton, and Cargo as claim’d by said Plea. But I do Decree, said Rae to pay to said Owners, a Hundred pound Lawful Money of Great Britain, as a Gratuity for the bringing said Snow True Briton, in to the said Port of Newport. And also to pay, the Charges that have arisen on said Snow, since she was brought into the aforesaid Port.
Chambers Russell
[Admiralty Papers, VI, 112]
Having Considered the within Libel as also the Argument of the Advocates in the Case I am of Opinion the Capture, and Possession of the *489within Snow True Briton and her Cargo by the within Named Claimant Honoré Terrasson did not alter the Property I do therefore Decree that Said libel be Dismiss’d and that the Claimant pay Cost.
[Admiralty Papers, VI, 115]
Having considered the within Libel I Decree the said Snow True Briton and Her Cargo be Deliver’d the within Named John Rae He giving Bond with Sufficient Security in this Court [to] the within Named John Tilling-hast for the true Value of One half of Said Snow and her Cargoe in Lawfull Money of Great Britain to Comply with the final Decree in said Libel and he also giving Bond with like Security in the Value of Said Vessell and Cargoe to Deliver Said Snow and Her Cargoe to the Owners They paying the Salvage which Shall be Decreed on Said Libel Said Rae appearing not to be the Owner of said Vessell and Cargoe and I do appoint Mr. Thos Vernon, M1' Wm Mumford and Capt" Peter Harrison to appraise Said Snow and her Cargoe and to make Return of Their Doings therein on oath to This Court.
Chambers Russell. J Adty
[Admiralty Papers, VI, 112]
I have considered the within Petition and whereas the HonbIe Chambers Russel, Esq. hath decreed that the within mentioned Snow True Briton and her Cargo should be delivered to John Rae as by said decree appears, it is my Opinion that it is equitable and just that the said Rae should give Security to be accountable to the said Honoré Terrason for the Value of said Vessel and her Cargo provided he should obtain a final Decree in his Favour, I do therefore order that the said John Rae give good Security in the Admiralty Court to the full Value of the said Snow True Briton and her Cargo in Sterling money of Great Britain to answer the final Decree that shall be pass’d and made in Great Britain thereon and to answer all such Costs as shall be finally awarded by said decree.
Peter Bours. d Judge Admty
[Admiralty Papers, VI, 119]